221 N.W.2d 702 (1974)
Gordon E. FITZGERALD, Appellant,
v.
ST. JOSEPH'S HOSPITAL, Respondent.
No. 44603.
Supreme Court of Minnesota.
September 13, 1974.
Gordon E. Fitzgerald, pro se.
Carroll, Cronan, Roth & Austin, and Frank X. Cronan, Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
This is an appeal from an order dismissing a complaint for failure to state a claim upon which relief can be granted. We affirm.
The complaint arises from events occurring in 1962 and 1963. Plaintiff was involved in an automobile accident with Peder Schoening Hansen. Plaintiff sustained injuries and was treated at St. Joseph's Hospital, defendant in this action. He brought a negligence action against Hansen and the jury returned a verdict for $5,500.
Plaintiff's hospital records were subpoenaed from defendant hospital for the trial. Among the hospital records was a report *703 which contained the statement that plaintiff was suffering from a "very mild whip lash."
It is not clear from the pleadings in the instant case what plaintiff's theory is for recovery. It appears to be in the nature of a fraud action; a conspiracy to defraud. He charges that defendant hospital conspired with other identified persons to injure him financially by inserting this "grossly improper" statement in the hospital records. He alleges that the jury awarded a smaller amount for his damages as a result of the "grossly improper" statement.
In our review of the record, we find the pleadings defective because they lack the specificity required by Rule 9.02, Rules of Civil Procedure. We also find no genuine issue as to any material fact. Accordingly, defendant is entitled to judgment as a matter of law. Rule 56, Rules of Civil Procedure.
Affirmed.